DETAILED ACTION
In the RCE filed 7/14/22, Applicant requested entry of the Response filed 6/10/22 in which Applicant amended claims 1 and 9; and added new claims 26-28. Currently, claims 1-28 are pending (claims 16-25 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 7/14/22 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Hujber et al (EP 0518340 A1) and further in view of Corley et al (EP 2436348 B1).
With respect to claim 1, Asgeirsson discloses a wound dressing (10; fig 1-10) comprising:
a perforated film layer (perforated silicone gel layer 12) configured to engage a wound bed (layer 12 is placed over wound bed b and may adhere to skin around the wound site w and to wound bed b – pg 12 para 2; fig 4), and having a first side and a second side (fig 2), wherein the second side is configured to face the wound bed (fig 4);
a hydrophilic foam layer (14; fig 2; flexible open-cell foam that is at least slightly hydrophilic – pg 14 para 2) having a first side and a second side (fig 2), the second side configured to face the first side of the perforated film layer (fig 2);
a drape layer (backing layer 16) having a first side and a second side (fig 2), the second side configured to face the first side of the of the hydrophilic foam layer (fig 2); and
a plurality of superabsorbent regions (receptacles 18; fig 1; comprised of superabsorbent polymeric granules – pg 17 para 5) fixed to the first side of the hydrophilic foam layer and facing towards the second side of the drape layer (fig 2).
Asgeirsson does not, however, disclose that the superabsorbent regions are superabsorbent projections printed on and extending from first side of the hydrophilic foam layer wherein each of the projections is isolated such that there is an open region between each of the projections.
Hujber, however, teaches an absorbent pad configured for placement against the body such that body surface directed projections distributed across the surface help to direct the flow of body fluid across the surface of the pad by creating numerous intersecting channels along the surface and the array of superabsorbent projections prevents gel-block from occurring by exposing the superabsorbent material to fluid from nearly all directions (pg 2 lines 43-55) wherein the pad is capable of use as a bandage (abstract) and includes a plurality of superabsorbent projections (projections 110 filled with superabsorbent material 104 – abstract; pg 4 lines 29-37 and pf 5 lines 1-8; fig 8) provided on and extending from a first side of a hydrophilic layer (projections 110 extend from a body contacting side of hydrophilic backing layer 106 – pg 2 lines 43-44; pg 5 lines 28-29; fig 8) wherein each of the projections (110) is isolated such that there is an open region between each of the projections (as shown in fig 8 there is a gap between each of the projections 110). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the superabsorbent regions of Asgeirsson to be superabsorbent projections provided on and extending from first side of the hydrophilic foam layer wherein each of the projections is isolated such that there is an open region between each of the projections as in Hujber in order to help to direct the flow of body fluid across the surface of the pad by creating numerous intersecting channels along the surface and the array of superabsorbent projections prevents gel-block from occurring by exposing the superabsorbent material to fluid from nearly all directions.
Hujber does not, however, explicitly disclose that the projections are “printed on” the first side of the hydrophilic foam layer. This limitation is being treated as a product by process limitation; that is, that the projections on the dressing are made by a printing method. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the present case, the projections 110 of Hujber are disclosed as being formed by using air-laid pulp technology, transverse webber technology or melt-blown technology (pg 3 lines 13-16) but Hujber does not explicitly disclose “printing” the projections on the hydrophilic layer. However, the resulting product formed by the methods in Hujber includes projections that are structurally equivalent to the claimed projections. Therefore, since the projections in Hujber appear to be substantially the same as the claimed projections, the claim is interpreted as being unpatentable even though the projections are made by a process which differs from the claimed process of printing the projections on the hydrophilic layer.
Asgeirsson also does not disclose that the drape layer comprises a first drape and a second drape, the first drape comprising an adhesive-coated ring configured to peripherally surround and overlap the second drape.
Corley, however, teaches a dressing 50 (fig 6) which includes a layer configured to engage a wound (contact layer 12); an absorbent layer (14) and a drape layer (composite backing layer 52; fig 6) having a first side and a second side (as shown in fig 6) the second side configured to face a first side of the contact layer (as shown in fig 6, one surface of layer 52 faces layer 12) and wherein the drape layer (52) comprises a first drape and a second drape (layers 56 and 58; fig 6; para [0030]), the first drape comprising an adhesive-coated ring configured to peripherally surround and overlap the second drape (layer 58 includes a continuous coating of adhesive – para [0030]; and is configured as a frame or ring having a central opening at window 60 as shown in fig 6 to thereby provide a structure that is an adhesive coated ring that peripherally surrounds/overlaps layer 56 as evidenced by the arrangement of the layers shown in fig 6 and description in para [0030-0031]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the drape layer in Asgeirsson for the composite layer having first and second drapes in Corley in order to provide rigidity to a lateral perimeter of the dressing and thereby prevent lateral swelling of the absorbent layer (Corley para [0032]).
With respect to claim 2, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Corley also teaches that the second drape (56) is substantially free of adhesives (drape layer includes a “patterned” adhesive coating 38 – para [0030]; patterned adhesive includes adhesive free regions as shown in fig 3 which are “relatively light” – para [0023] and thus is interpreted as being “substantially” free of adhesive as compared to a continuous coating such as that which is applied to layer 58). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the second drape in the device of Asgeirsson in view of Hujber and further in view of Corley with patterned adhesive so that the drape is substantially free of adhesives as taught by Corley in order to promote breathability and moisture vapor transmission (Corley para [0023]).
With respect to claim 3, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 2), and Corley also teaches that the first drape forms an adhesive border substantially surrounding the second drape (layer 58 includes a continuous coating of adhesive – para [0030]; and is configured as a frame or ring having a central opening at window 60 as shown in fig 6 to thereby provide a structure that is an adhesive coated ring that peripherally surrounds/overlaps layer 56 as evidenced by the arrangement of the layers shown in fig 6 and description in para [0030-0031]), and the second drape substantially overlies the absorbent layer (fig 6; para [0030-0032]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Asgeirsson in view of Hujber and further in view of Corley so that the first drape forms an adhesive border substantially surrounding the second drape and the second drape substantially overlies the absorbent layer as taught by Corley in order to cover the absorbent layer of hydrophilic foam which includes the superabsorbent projections in the combined structure and provide rigidity to a lateral perimeter of the dressing and thereby prevent lateral swelling of the absorbent layer as taught by Corley (para [0032]).
With respect to claim 4, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Corley also teaches that the first drape overlaps the second drape (fig 6; para [0030-0032]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Asgeirsson in view of Hujber and further in view of Corley so that the first drape overlaps the second drape as taught by Corley in order to provide rigidity to a lateral perimeter of the dressing and thereby prevent lateral swelling of the absorbent layer as taught by Corley (para [0032]).
Corley does not, however, explicitly teach that the drape layers overlap substantially within a range between 5 mm to 8 mm. It would have been obvious, however, to form the first and second drape layers of the device of Asgeirsson in view of Hujber and further in view of Corley to be sized such that, specifically, the first drape overlaps 5-8mm of the second drape in order to provide sufficient coverage of the second drape and an area large enough to permit adhesive contact for attachment of the layers. Additionally, such a modification would have been obvious because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 5, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the drape layer is laminated with fusible fiber to the hydrophilic foam layer (portions of layer 16 are laminated to the distal surface d of absorbent core 14 – pg 10 para 5; fig 4; the portions of layer 16 that are laminated are interpreted as being fusible fiber in order to be capable of lamination).
With respect to claim 6, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the drape layer (16) is laminated with fusible fiber to the hydrophilic foam layer and the superabsorbent projections (portions of layer 16 are laminated to the distal surface d of absorbent core 14 – pg 10 para 5; the portions of layer 16 that are laminated are interpreted as being fusible fiber in order to be capable of lamination; as shown in figs 2 and 4, layer 16 is provided in direct contact with not only the material of core 14 but also the receptacles 18 and thus is interpreted as being laminated to both).
	With respect to claim 7, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the superabsorbent projections (18) are operable to draw a wound exudate fluid through the hydrophilic foam layer (page 14, paragraphs 1-2).
	With respect to claim 8, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the drape layer comprises a material having a high moisture vapor transmission rate, and is configured to permit evaporation of the wound exudate fluid from the superabsorbent projections (page 19, paragraph 4; high MVTR permits evaporation of exudate).
With respect to claim 9, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the ordering of the perforated film layer, the hydrophilic foam layer, the superabsorbent projections, and the drape layer, are configured to establish a relative hydrophilic gradient from the wound bed to an ambient atmosphere through the dressing (page 14, paragraph 4).
With respect to claim 11, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the superabsorbent projections comprise a flexible plasticized hydrophilic polymer matrix having a substantially continuous internal structure (the receptacles are flexible – pg 15, para 3; and are formed by filling the receptacles with an absorbent material such as a hydrophilic superabsorbent powder – page 25, para 4; the powder is the only material and thus the receptacles are interpreted as having a substantially continuous internal structure defined by this one material).
With respect to claim 13, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the hydrophilic foam layer comprises a plurality of perforations (the foam is an “open cell” foam with cells sized to permit transport of fluid and cellular debris into and within the foam – page 14, paragraph 2; the open cells are interpreted as being perforations as they are openings within the foam).
With respect to claim 26, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1) and Hujber also discloses that the plurality of superabsorbent projections (110) are configured to remain entirely isolated after the plurality of superabsorbent projections absorb fluid because Hujber teaches that the projections are distributed across the surface help to direct the flow of body fluid across the surface of the pad by creating numerous intersecting channels along the surface and the array of superabsorbent projections prevents gel-block from occurring by exposing the superabsorbent material to fluid from nearly all directions (pg 2 lines 43-55) – thus, it is inherent that the projections remain spaced apart after absorbing fluid in order to provide channels along the surface and prevent gel-block. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the projections on the device of Asgeirsson in view of Hujber and further in view of Corley so that they remain entirely isolated after absorbing fluid as taught by Hujber in order to provide channels along the surface and prevent gel-block and thereby improve absorption and distribution of fluid in the material.
With respect to claim 27, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1) and Asgeirsson also discloses that the superabsorbent regions are flexible (the receptacles are flexible – pg 15) and it is inherent that the open region between each of the plurality of superabsorbent projections is configured to provide flexibility to the wound dressing (the absence of material in the spaces between projections inherently will permit movement of the projections into this area whereas if the spaces were filled with material, movement of each of the projections would be prevented by the material in the spaces on each side of the projection).   
With respect to claim 28, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that each of the plurality of superabsorbent projections comprises an adhesive coated film configured to adhere each of the plurality of superabsorbent projections to the second side of the drape layer.
Corley, however, teaches a dressing 50 (fig 6) which includes a layer configured to engage a wound (contact layer 12); an absorbent layer (14) and a drape layer (composite backing layer 52; fig 6) having a first side and a second side (as shown in fig 6) the second side configured to face a first side of the contact layer (as shown in fig 6, one surface of layer 52 faces layer 12) and wherein the drape layer (52) comprises a first drape and a second drape (layers 56 and 58; fig 6; para [0030]), the first drape comprising an adhesive-coated film layer configured to overlap the second drape (layer 58 is constructed of thin film - para [0026] and includes a continuous coating of adhesive – para [0030]; see also fig 6 and description in para [0030-0031]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an adhesive coated film layer, as taught by Corley, to the projections on the device of Asgeirsson in view of Hujber and further in view of Corley to adhere each of the projections to the second side of the drape layer to thereby interconnect the elements and provide an integral structure.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Hujber et al (EP 0518340 A1) and further in view of Corley et al (EP 2436348 B1) and further in view of Holt (US 2015/0217269).
With respect to claim 10, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the superabsorbent projections are printed onto the first side of the hydrophilic elastic foam layer by screen printing, gravure printing, or by x-y plotter printing.
The claimed phrase “wherein the superabsorbent projections are printed onto the first side of the hydrophilic elastic foam layer by screen printing, gravure printing, or by x-y plotter printing” means that the projections were made by either screen printing, gravure printing, or x-y plotter printing, as claimed and explained in the instant application.
            Holt teaches methods for dispersing superabsorbent polymers and, specifically, teaches that “deposition of the superabsorbent polymer dispersion can be performed using any reasonable depositions process, including, for example, spraying, painting, extruding, screen printing, gravure printing, dip coating, immersion, or the like” (para [0055]).
Therefore, even if printing methods such as “screen printing, gravure printing, or x-y plotter printing” result in different structural characteristics of the end product than other methods for dispersing superabsorbent materials, it still would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the superabsorbent projections in the device of Asgeirsson in view of Hujber and further in view of Corley by screen printing, gravure printing, or by x-y plotter printing, as claimed, since Holt teaches that such printing processes are recognized as a useful technique for dispersing superabsorbent polymer materials.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Hujber et al (EP 0518340 A1) and further in view of Corley et al (EP 2436348 B1) and further in view of Ochiai et al (US 2009/0130215).
With respect to claim 12, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 11), and Asgeirsson also discloses that the superabsorbent regions comprise a polymer in the form of granules (superabsorbent powder absorbs fluid/exudate to migrate from the receptacles upon absorption – pg 25, para 5; the superabsorbent can also be in the form of granulates or flakes that swell on exposure to water to form a hydrated gel – pg 17, para 5).
Asgeirsson does not, however, disclose that the superabsorbent granules are contained in a water soluble carrier polymer such as polyvinylpyrrolidone.
Ochiai teaches that as a method for preventing solidification of a granular or powder preparation, a powder preparation includes a water-soluble carrier polymer such as polyvinylpyrrolidone (para [0005]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have contained the superabsorbent granules of the device of Asgeirsson in view of Hujber and further in view of Corley in a water soluble carrier polymer such as polyvinylpyrrolidone as taught by Ochiai in order to prevent solidification of the granules.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Hujber et al (EP 0518340 A1) and further in view of Corley et al (EP 2436348 B1) and further in view of Coulthard et al (US 2017/0128269). 
With respect to claim 14, Asgeirsson in view of Hujber and further in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the first side of the perforated film layer comprises an adhesive configured to adhere the first side of the perforated film layer to the second side of the drape layer (layer 12 may “adhere” to the intact skin around the wound site w – page 12, paragraph 2; it is inherent that an adhesive material is used to “adhere” layer 12 to the skin), and the second side of the perforated film layer comprises a silicone coating (layer 12 is a silicone gel – pg 9 paragraph 6).
	Asgeirsson does not, however, explicitly disclose use of an acrylic adhesive.	
	Coulthard, however, teaches a wound dressing which includes a perforated silicone layer that is pattern-coated with an acrylic adhesive and adapted to face a tissue site (claim 7). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to use an acrylic adhesive as taught by Coulthard on the perforated silicone layer of the device of Asgeirsson in view of Hujber and further in view of Corley in order to provide biocompatibility between the adhesive material and the treatment site to which it is being applied.
With respect to claim 15, Asgeirsson in view of Hujber and Corley and further in view of Coulthard discloses the invention substantially as claimed (see rejection of claim 14), and Asgeirsson also discloses that the silicone coating comprises a plurality of perforations (layer 12 is a “perforated” silicone layer – pg 9, paragraph 6), such that perforations in a central region of the silicone coating have a diameter substantially within a range between 2 mm and 5 mm (the openings 34 in silicone layer 12 can correspond to the plurality of receptacles 18 – pg 11 para 4; the receptacles are sized from about 500-5000 micrometers which is equivalent to 0.5-5mm which encompasses the claimed range; pg 17 para 2). Asgeirsson also discloses that the volume of the receptacle can vary depending upon the location (pg 17, para 3) but does not explicitly teach forming the receptacles or corresponding perforations in the silicone layer to have a diameter substantially within a range between 7 mm and 9 mm in a peripheral region. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to form the perforations in the peripheral region of the silicone layer to have a diameter between 7-9mm since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/14/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-10 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786